Exhibit 10.1


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
This PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (this "Agreement") is made as
of ___________, 2018 (the "Effective Date") by and between Noodles & Company, a
Delaware corporation (the "Company"), and _____________ (the "Participant").
RECITALS
A.    The Company has adopted the Noodles & Company Amended and Restated 2010
Stock Incentive Plan (the "Plan"), a copy of which is attached hereto as Exhibit
1.
B.    The Company desires to grant the Participant the right to a proprietary
interest in the Company to encourage the Participant's contribution to the
success and progress of the Company.
C.    In accordance with the Plan, the Administrator (as defined in the Plan)
has granted to the Participant restricted stock units with respect to a target
number of ____ shares (the “Target Number”) of Class A Common Stock of the
Company, par value $0.01 per share ("Shares"), subject to the terms and
conditions of the Plan and this Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
covenants and agreements set forth herein, the parties hereto hereby agree as
follows:
1.    Definitions. Capitalized terms used herein shall have the following
meanings, and capitalized terms not otherwise defined herein shall have the
meaning specified in the Plan:
"Adjusted EBITDA" means, for the Performance Period, the Company’s aggregate
earnings before interest, taxes, depreciation and amortization, adjusted for (a)
restaurant impairments, closure costs and asset disposals; (b) data breach
liabilities; (c) material litigation settlements; severance costs; (d)
stock-based compensation expenses; and (e) other adjustments to the Adjusted
EBITDA disclosure in the Company’s annual Form 10-K filed with the Securities
and Exchange Commission. The Adjusted EBITDA results shall be appropriately
adjusted by the Administrator to exclude the effect of acquisitions and
dispositions and in such other circumstances as it deems appropriate.
"Agreement" has the meaning set forth in the Preamble.
"Business Day" means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.
"Cause" has the meaning in the Participant's employment or severance protection
agreement with the Company or, if there is no such agreement or definition,
means that the Participant (a) is convicted of, or pleads guilty or nolo
contendere to, a felony (other than a traffic-related felony) or any other crime
involving dishonesty or moral turpitude; or (b) willfully engages in illegal
conduct or gross misconduct that is materially and demonstrably injurious to


1



--------------------------------------------------------------------------------




the Company; or (c) willfully violates any noncompetition or nonsolicitation
covenant between the Participant and the Company. The determination of "Cause"
shall be in the reasonable discretion of the Administrator.
"Change in Control Price" means the price per Share on a fully-diluted basis
offered in conjunction with any transaction resulting in a Change in Control as
determined in good faith by the Administrator as constituted before the Change
in Control, or in the case of a Change in Control that does not result in a
payment for Shares, the average Fair Market Value of a Share on the 30 trading
days immediately preceding the date on which the Change in Control occurs.
"Company" has the meaning set forth in the Preamble.
"Disability" has the meaning ascribed to such term in the Plan.
"Effective Date" has the meaning set forth in the Preamble.
"Employer" means the Company and/or any of its subsidiaries with which the
Participant is employed.
"Participant" has the meaning set forth in the Preamble.
"Performance Period" means the Company’s fiscal year beginning January 3, 2018
and the two next-following fiscal years.
"Person" means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any governmental or regulatory body or agency or other
authority.
"Plan" has the meaning set forth in the Recitals.
"PSUs" has the meaning set forth in Section 2.
"Sales Growth" means the average of the annual percentage changes in the
comparable restaurant sales (i.e., the year-over-year percentage change in
sales) of the Company and its franchisees for restaurants that have been open
for at least 18 months, for the three fiscal years in the Performance Period.
"Shares" has the meaning set forth in the Recitals.
"Termination Date" means the date on which the Participant experiences a
Termination of Employment (as defined in the Plan).
"Withholding Obligation" means the amount determined in the Administrator's sole
discretion to be the minimum sufficient to satisfy all federal, state, local and
other withholding tax obligations that the Administrator determines may arise
with respect to the issuance of Shares or payment of income earned in respect of
any PSUs.


2



--------------------------------------------------------------------------------




2.    Grant of PSUs. The Company grants to the Participant performance
restricted stock units (the "PSUs") with respect to the Target Number of Shares,
subject to adjustment as provided herein.
3.    Earned PSUs.
(a)    Fifty percent (50%) of the PSUs with respect to the Target Number of
Shares shall be eligible to be earned and vest as follows (the “Sales-Based
PSUs”), based on achievement of Sales Growth for the Performance Period:
•
Sales Growth of less than 0.33%: None of the Sales-Based PSUs will be earned or
eligible to vest.

•
Sales Growth of at least 0.33% (“Threshold Sales Growth Goal”): 25% of
Sales-Based PSUs will be earned and eligible to vest.

•
Sales Growth of at least 2.0% (“Target Sales Growth Goal”): 100% of Sales-Based
PSUs will be earned and eligible to vest.

•
Sales Growth of at least 4.0% (“Maximum Sales Growth Goal”): 200% of Sales-Based
PSUs will be earned and eligible to vest.

If actual Sales Growth for the Performance Period is between the Threshold Sales
Growth Goal and the Target Sales Growth Goal, or between the Target Sales Growth
Goal and the Maximum Sales Growth Goal, the number of Sales-Based PSUs that will
be earned and eligible to vest will be determined by linear interpolation. For
example, if Sales Growth were 3.0%, then 150% of Sales-Based PSUs would be
earned and eligible to vest.
(b)    Fifty percent (50%) of the PSUs with respect to the Target Number of
Shares shall be eligible to be earned and vest as follows (the “EBITDA-Based
PSUs”), based on achievement of Adjusted EBITDA for the Performance Period:
•
Adjusted EBITDA of less than $95,400,000: None of the EBITDA-Based PSUs will be
earned and be eligible to vest.

•
Adjusted EBITDA of at least $95,400,000 (“Threshold EBITDA Goal”): 25% of
EBITDA-Based PSUs will be earned and eligible to vest.

•
Adjusted EBITDA of at least $106,300,000 (“Target EBITDA Goal”): 100% of
EBITDA-Based PSUs will be earned and eligible to vest.

•
Adjusted EBITDA of at least $124,000,000 (“Maximum EBITDA Goal”): 200% of
EBITDA-Based PSUs will be earned and eligible to vest.

If actual Adjusted EBITDA for the Performance Period is between the Threshold
EBITDA Goal and the Target EBITDA Goal, or between the Target EBITDA Goal and
the Maximum EBITDA Goal, the number of EBITDA-Based PSUs that will be earned and
be eligible to vest will be determined by linear interpolation. For example, if
Adjusted EBITDA were $115,150,000, then 150% of EBITDA-Based PSUs would be
earned and eligible to vest.
3.    Vesting. Any PSUs that are earned pursuant to Section 2 shall vest on June
__, 2021 (the “Vesting Date”), subject to the Participant remaining continuously
employed by the


3



--------------------------------------------------------------------------------




Employer through that date. Notwithstanding the foregoing, the PSUs shall be
treated as follows for certain types of Terminations of Employment prior to the
Vesting Date:
(a)    Death/Disability. If the Participant’s Termination of Employment is due
to death or Disability prior to the Vesting Date, any PSUs that are earned
pursuant to Section 2 shall be paid to the Participant (or, as applicable, his
or her estate) following the end of the Performance Period, at the time
specified in Section 5.
(b)    Termination without Cause (not within 12 months following a Change in
Control). If the Participant’s employment is terminated by the Employer without
Cause other than within 12 months following a Change in Control, then the number
of PSUs that are earned and which shall vest shall be determined by the
Administrator in its discretion based on actual performance through the end of
the fiscal quarter ending immediately prior to the date of such termination. The
earned PSUs shall be paid to the Participant following the end of the
Performance Period, at the time specified in Section 5.
4.    Change in Control.
(a)    In the event a Change in Control occurs before the end of the Performance
Period, unless otherwise determined by the Administrator in its discretion and
subject to Section 4(b), the PSUs shall be converted into time-vesting
restricted stock units or such other rights as determined by the Administrator
(collectively, “RSUs”) as follows. If the Change in Control occurs prior to the
last day of the first fiscal year in the Performance Period, the number of RSUs
shall equal the PSUs that would have been earned based on achievement at the
Target Sales Growth Goal and the Target EBITDA Goal. If the Change in Control
occurs on or after the first day of the second fiscal year in the Performance
Period, the number of RSUs shall equal the number of PSUs that are earned
through the date of the Change in Control as determined by the Administrator in
its discretion based on actual performance (using the annual goals for the three
fiscal years in the Performance Period taken into account by the Administrator
in determining the Sales Growth and Adjusted EBITDA goals for the entire
Performance Period) through the day immediately preceding the Change in Control.
Any such RSUs shall be eligible to vest on the Vesting Date subject to the
Participant remaining continuously employed by the Employer through that date;
provided, however, that if the Participant’s Termination of Employment is by the
Employer without Cause within 12 months following the Change in Control, the
RSUs shall vest upon such termination.
(b)    Notwithstanding Section 4(a), if the PSUs (or, as applicable, RSUs) are
not continued, assumed or substituted for in a Change in Control, the PSUs shall
be earned to the extent determined by the Administrator (taking into account the
principles in Section 4(a) for conversion to RSUs), such earned PSUs shall vest
upon the Change in Control, and the Participant will receive with respect to
such PSUs either (i) the consideration (whether stock, cash, or other securities
or property) received in the Change in Control by holders of Shares for each
Share held on the effective date of the Change in Control, (ii) common stock of
the successor to the Company with a value equal to the Change in Control Price,
or (iii) cash equal to the Change in Control Price, as determined by the
Administrator in its discretion.

5.    Settlement.


4



--------------------------------------------------------------------------------




(a)    The PSUs (or, if Section 4 applies, the RSUs) shall be settled promptly
following the Vesting Date (or, if the last sentence of Section 4 applies,
within 10 days following the Participant’s Termination Date) by the Company
delivering to the Participant one Share for each PSU that has been earned and
vests. In no event shall such settlement occur later than March 15 of the year
following the year in which the PSUs (or, as applicable, RSUs) vest.
(b)    All PSUs that are not earned or that do not vest shall immediately expire
on the Termination Date.
6.    Dividends. Any cash dividends paid with respect to Shares before
settlement of the shares underlying unvested PSUs (or RSUs, if applicable) shall
not be paid currently, but shall be converted into additional PSUs (or RSUs, if
applicable) to be settled pursuant to Section 5 at the same time as the
underlying earned and vested PSUs (or RSUs, if applicable). Any PSUs resulting
from such conversion (the “Dividend Units”) will be considered PSUs (or RSUs, if
applicable) for purposes of this Agreement and will be subject to all of the
terms, conditions and restrictions set forth herein that apply to the underlying
PSUs (or RSUs, if applicable) that generated the Dividend Units. As of each date
that the Company would otherwise pay the declared dividend on the Shares
underlying the PSUs or RSUs (the “Dividend Payment Date”) in the absence of the
reinvestment requirements of this Section, the number of Dividend Units will be
determined by dividing the amount of dividends otherwise attributable to the
PSUs or RSUs but not paid on the Dividend Payment Date by the Fair Market Value
of the Shares on the Dividend Payment Date.
7.    No transferability of the PSUs. Except as permitted by the Administrator
or as permitted under the Plan, the Participant may not assign or transfer the
PSUs to anyone other than by will or the laws of descent and distribution. The
Company may cancel the Participant's PSUs if the Participant attempts to assign
or transfer them in a manner inconsistent with this Section 7.
8.    Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property, but excluding
regular, quarterly and other periodic cash dividends),stock split or a
combination or consolidation of the outstanding Shares into a lesser number of
shares, is declared with respect to the Shares, then the PSUs shall be subject
to adjustment as provided in Section 12(a) of the Plan.
9.    Restrictions on Resales of Shares. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Shares issued as a result of the settlement
of the PSUs, including without limitation (a) restrictions under an insider
trading policy,(b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and other grantees and (c) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.
10.    No Interest in Shares Subject to PSUs. Neither the Participant
(individually or as a member of a group) nor any beneficiary or other Person
claiming under or through the Participant shall have any right, title, interest,
or privilege in or to any Shares allocated or


5



--------------------------------------------------------------------------------




reserved for the purpose of the Plan or subject to this Agreement except as to
such Shares, if any, as shall have been issued to such Person following vesting
of the PSUs.
11.    Plan Controls. The PSUs hereby granted are subject to, and the Company
and the Participant agree to be bound by, all of the terms and conditions of the
Plan as the same may be amended from time to time in accordance with the terms
thereof; provided, however, that no such amendment shall be effective as to the
PSUs without the Participant's consent insofar as it adversely affects the
Participant's material rights under this Agreement, which consent will not be
unreasonably withheld by the Participant.
12.    Not an Employment Contract. Nothing in the Plan, this Agreement or any
other instrument executed pursuant hereto or thereto shall confer upon the
Participant any right to continue in the employ of the Employer or any affiliate
thereof or shall affect the right of the Employer to terminate the employment of
the Participant at any time with or without Cause (unless otherwise set forth in
an employment agreement between the Company and the Participant).
13.    Governing Law. This Agreement, and any disputes or controversies arising
hereunder, shall be construed and enforced in accordance with and governed by
the internal laws of the State of Delaware other than principles of law that
would apply the law of another jurisdiction.
14.    Taxes. The Administrator may, in its sole discretion, make such
provisions and take such steps as it may deem necessary or appropriate to
satisfy the Withholding Obligations with respect to the issuance of Shares,
including deducting the amount of any such Withholding Obligations from any
other amount then or thereafter payable to the Participant, requiring the
Participant to pay to the Company the amount of such Withholding Obligations or
to execute such documents as the Administrator deems necessary or desirable to
enable it to satisfy the Withholding Obligations, or any other means provided in
the Plan; provided, however, that, the Participant may satisfy any Withholding
Obligations by (i) directing the Company to withhold that number of Shares with
an aggregate fair market value equal to the amount of the Withholding
Obligations or (ii) delivering to the Company such number of previously held
Shares that have been owned by the Participant with an aggregate fair market
value equal to the amount of the Withholding Obligations.
15.    Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:
If to the Company to:
Noodles & Company
520 Zang Street, Suite D



6



--------------------------------------------------------------------------------




Broomfield, CO 80021
Fax: (720) 214-1921
Attention: General Counsel
If to the Participant to the address set forth below the Participant's signature
below.
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 15, be deemed given upon
delivery,(ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 15, be deemed given upon facsimile
confirmation,(iii) if delivered by mail in the manner described above to the
address as provided for in this Section 15, be deemed given on the earlier of
the third Business Day following mailing or upon receipt, and (iv) if delivered
by overnight courier to the address as provided in this Section 15, be deemed
given on the earlier of the first Business Day following the date sent by such
overnight courier or upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 15. Any party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that party by giving notice specifying such change
to the other parties hereto.
Either party may, by notice given to the other party in accordance with this
Section 15, designate another address or Person for receipt of notices
hereunder.
16.    Amendments and Waivers. This Agreement shall not be changed, altered,
modified or amended, except by a written agreement signed by both parties
hereto. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement. Any waiver by any party of any provision hereof shall be effective
only by a writing signed by the party to be charged.
17.    Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties hereto as to the subject
matter hereof and thereof and supersedes all prior oral and written and all
contemporaneous oral discussions, agreements and understandings of any kind or
nature, regarding the subject matter hereof and thereof between the parties
hereto.
18.    Separability. If any term or provision of this Agreement shall to any
extent be invalid, illegal or incapable of being enforced by any rule of law, or
public policy, all other conditions and provisions of this Agreement
nevertheless shall remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination that any term or provision
is invalid, illegal or incapable of being enforced, the invalid or unenforceable
provisions, to the extent


7



--------------------------------------------------------------------------------




permitted by law, shall be deemed amended and given such interpretation so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the maximum extent possible.
19.    Headings; Construction. Headings in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect. The words
"include," "includes" and "including" when used herein shall be deemed in each
case to be followed by the words "without limitation."
20.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
21.    Further Assurances. The Participant shall cooperate and take such action
as may be reasonably requested by the Company in order to carry out the
provisions and purposes of this Agreement.
22.    Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived.
23.    Electronic Delivery. By executing the Agreement, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the subsidiaries, the Plan, the PSUs
and the Shares via Company web site or other electronic delivery
24.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted successors and
assigns, including any Permitted Transferees.




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
THE COMPANY:
NOODLES & COMPANY
By:                                
Name:
Title:
PARTICIPANT:
                            
Name:    
Address:                        
                    
                    
Tel:                    




9



--------------------------------------------------------------------------------






EXHIBIT 1
NOODLES & COMPANY
AMENDED AND RESTATED
2010 STOCK INCENTIVE PLAN






10

